Filed:    August 8, 1997


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                              No. 96-4827
                            (CR-95-39-WMN)



United States of America,

                                                    Plaintiff - Appellee,

           versus

Darryl Jamison,

                                                   Defendant - Appellant.




                                 O R D E R


     The Court amends its opinion filed July 28, 1997, as follows:

     On   the   cover   sheet,   section   3,    line   3   --   "William   M.
Nickerson, District Judge" is corrected to read "Herbert N. Maletz,

Senior Judge, sitting by designation."

                                           For the Court - By Direction



                                                /s/ Patricia S. Connor

                                                            Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                               No. 96-4827

DARRYL JAMISON,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Herbert N. Maletz, Senior Judge,
sitting by designation.
(CR-95-39-WMN)

Submitted: July 8, 1997

Decided: July 28, 1997

Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Paul R. Kramer, PAUL R. KRAMER, P.A., Baltimore, Maryland, for
Appellant. Lynne A. Battaglia, United States Attorney, Gregory
Welsh, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Appellant Darryl Jamison was convicted pursuant to his guilty plea
of one count of conspiracy to distribute and possession with intent to
distribute heroin. On appeal, he challenges the district court's rulings
denying his motion to suppress incriminating statements he made to
federal agents and denying his motion for a downward departure in
determining his sentence under the Sentencing Guidelines.1 Finding
no reversible error, we affirm.

In 1990, Jamison was arrested and charged with nine federal felony
drug counts in the Eastern District of Pennsylvania. He entered into
an agreement with authorities in which he acted as an informant over
the next four years. As part of the agreement, he was allowed to relo-
cate to the Baltimore area for his safety. Unbeknownst to the authori-
ties in Pennsylvania, Jamison began trafficking heroin shortly after
his arrival in Baltimore.

In late November 1994, Jamison believed that the FBI was investi-
gating his drug trafficking organization. He and an accomplice
("Johnson") contacted FBI Special Agent Sheehy and arranged a
meeting. During the meeting, Jamison and Johnson asked for infor-
mation on any pending indictments and offered to exchange informa-
tion about at least one major heroin supplier and to act as informants
in return for a grant of immunity. Sheehy informed Jamison and John-
son that he did not have the authority to grant the type of immunity
they requested. Jamison and Johnson contacted Sheehy several times
over the next several days, each time making additional incriminating
statements and receiving the same response from Sheehy concerning
immunity. Sheehy had no further contact with Jamison until January
1995.

Not satisfied with the treatment being given by the FBI, Jamison
contacted DEA Special Agent Hladun and again offered to exchange
information for immunity. Hladun informed Jamison that only a rep-
_________________________________________________________________

1 United States Sentencing Commission, Guidelines Manual (Nov.
1995).

                    2
resentative from the United States Attorney's Office could accept
such an offer. However, Hladun initiated steps to make Jamison an
informant. Since Jamison was on probation for his crimes in Pennsyl-
vania, his probation officer and the United States Attorney's Office
sought and obtained permission from a district judge for him to be
used as an informant. Neither Hladun nor the Assistant United States
Attorney assigned to the case informed Jamison that his use as an
informant was approved.2

In early January 1995, Sheehy and officers from a violent crimes
task force executed a state search warrant on Jamison's residence.
During the search, in which large sums of cash, weapons, and docu-
ments were seized, Jamison was advised of his rights and initially
declined to make any statements. However, after a short while, Jami-
son informed Sheehy that he wanted to talk to him, and Sheehy took
him to a nearby state police barracks. There, he was again advised of
his rights; Jamison waived them and agreed to be interviewed.3 Jami-
son made several incriminating statements during the interview.

Jamison filed a motion to suppress his statements prior to trial,
alleging that they were involuntarily made because he was under the
false impression that he had been granted immunity. After a lengthy
hearing, during which the court heard testimony from numerous wit-
nesses, the court denied the motion. Jamison then pled guilty, reserv-
ing his right to appeal the court's denial of his suppression motion.

We review the district court's findings of fact for clear error and
the ultimate suppression decision de novo, United States v. Rusher,
966 F.2d 868, 873 (4th Cir. 1992), and we find no error in the present
case. Coercive police activity is a necessary predicate to finding a
confession involuntary. Colorado v. Connelly, 479 U.S. 157, 167
(1986). While Jamison asserts that federal agents engaged in coercive
police activity when they led him to believe that he would be granted
_________________________________________________________________

2 However, Jamison's probation officer informed him of the approval
in late December. Nevertheless, Jamison was never given a grant of
immunity from prosecution for his crimes committed prior to December
1994.

3 Jamison also told officers that he was not represented by counsel, nor
did he want one at that time.

                    3
immunity, the district court expressly found Jamison's version of the
facts incredible. We find that the record supports this credibility
determination, and we will not disturb it on appeal. Since the facts as
determined by the district court fail to show coercive police activity,
we affirm its ruling that Jamison's statements were voluntary and
should not have been suppressed.

Jamison was advised of his Miranda4 rights during the search of his
residence and again prior to his interview with Sheehy. On appeal, he
claims that these warnings were insufficient to render his confession
voluntary. He bases his claims on his belief that he had been granted
immunity, a belief the district court found unsupported. Since we find
no error in the admission of Jamison's confession, we decline to
address this issue.

Finally, Jamison asserts that the district court erred by denying his
motion for a downward departure based on his substantial assistance
and voluntary disclosure. We find that the district court properly rec-
ognized its authority to grant the motion, but declined to do so under
the facts of this case. Accordingly, this issue is not reviewable. See
United States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir. 1990).

We therefore affirm Jamison's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the material before the court and argument
would not aid the decisional process.

AFFIRMED




_________________________________________________________________

4 Miranda v. Arizona, 384 U.S. 436 (1966).

                    4